

117 HR 207 IH: To designate the facility of the United States Postal Service located at 215 1st Avenue in Amory, Mississippi, as the “Command Sergeant Major Lawrence E. Rabbit Kennedy Post Office Building”.
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 207IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 215 1st Avenue in Amory, Mississippi, as the Command Sergeant Major Lawrence E. Rabbit Kennedy Post Office Building.1.Command Sergeant Major Lawrence E. Rabbit Kennedy Post Office Building(a)DesignationThe facility of the United States Postal Service located at 215 1st Avenue in Amory, Mississippi, shall be known and designated as the Command Sergeant Major Lawrence E. Rabbit Kennedy Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Command Sergeant Major Lawrence E. Rabbit Kennedy Post Office Building .